   Case 1:20-cv-04601-AMD-PK Document 16 Filed 12/08/20 Page 1 of 3 PageID #: 137
                                                                                                 D


AO 440{Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                  for the

                                                   Eastern District of New York


                      Vsevolod Garanin




                           Plaintiff(s)
                                V.                                          Civil Action No. 20-GV-04601-AI\/ID-PK

Dr. Ilya Elliot Vanyer M.D., et al (please see attached
              for complete list of defendants)


                          Defendant(s)

                                     AMENDED SUMMONS IN A CIVIL ACTION


T0:(Defendant's name and address)
                                          ^Please see attached for complete list of defendants and addresses)




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are;
                                          Pro Se:
                                          Vesevolod Garanin
                                          5 Witherspoon Way
                                          Marlboro, NJ 07746



          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                     DOUGLAS C.PALMER
                                                                               CLERK OF COURT



Date:             12/08/2020
                                                                                                   Cierk or Deputy Clerk
Case 1:20-cv-04601-AMD-PK Document 16 Filed 12/08/20 Page 2 of 3 PageID #: 138
Case 1:20-cv-04601-AMD-PK Document 16 Filed 12/08/20 Page 3 of 3 PageID #: 139
